                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Cederick E. Knox,                             )          Civil Action No. 4:18-cv-00963-RMG
                                              )
                       Petitioner,            )
                                              )
       v.                                     )                 ORDER AND OPINION
                                              )
Travis Bragg,                                 )
        Respondent.                           )
~~~~~~~~~~~~~~-)

       Before the court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 26) recommending the Court dismiss Petitioner's Petition for a Writ of Habeas Corpus

("Petition"). For the reasons set forth below, the Court adopts the R & Ras the order of the Court

and the Petition is dismissed.

I.     Background

       Petitioner Cederick E. Knox pleaded guilty on February 6, 2007. In a plea colloquy,

Petitioner acknowledged that he was agreeing to an appeal waiver in exchange for the government

withdrawing an information regarding a prior conviction, thereby reducing his mandatory sentence

from life imprisonment to twenty years. In relevant part, the appeal waiver waived his right to

contest his conviction or sentence in "any post-conviction proceeding," including "any proceeding

under (28 U.S.C. §] 2255." The waiver, however, allowed him to challenge in conviction based

on four grounds including, in relevant part, "ineffective assistance of counsel." 1




1
  The court takes judicial notice of the filings in Petitioner's underlying criminal case, Case No.
1:06-cr-471, in the Middle District of North Carolina. See generally Aloe Creme Laboratories,
Inc., v. Francine Co., 425 F.2d 1295, 1296 (5th Cir. 1970); Colonial Penn Ins. Co. v. Coil, 887
F.2d 1236, 1239 (4th Cir. 1989) (federal courts may take judicial notice of proceedings in other
courts if those proceedings have a direct relation to matters at issue)
        On April 10, 2018, Petitioner filed a Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241. (Dkt. No. 1.) In the Petition, Petitioner argues that pursuant to the Fourth Circuit's

decision in United States v. Simmons, 649 F.3d 237, 239 (4th Cir. 2011), his sentence was

unlawfully enhanced. (Dkt. No. 1 at 5 - 7.)

        On August 28, 2018, Respondent Travis Bragg, the warden at FCI-Bennettsville, filed a

motion to dismiss. (Dkt. No. 21). On the same day, the Magistrate Judge issued a Roseboro order

and advised Petitioner of Respondent's motion and that the Court may grant Respondent' s motion

if Petitioner's failed to respond within 31 days. (Dkt. No. 22). Petitioner did not respond to the

order. On October 11 , 2018, The Magistrate Judge recommended dismissing the Petition based

on his failure to respond to Plaintiffs motion or, in the alternative, granting Respondent's motion

to dismiss. (Dkt. No. 26). On October 29, 2018, Petitioner filed a motion for an extension of time

to file objections with this Court, and included a copy of a late-filed response to Respondent's

motion to dismiss. (Dkt. No. 28.) The Court granted the motion, and directed Petitioner to respond

by November 12, 2018. (Dkt. No. 29.) The time period for Petitioner to file objections, including

the three additional days for service by mail, has now passed.

II.    Legal Standard

       A.      Motion to Dismiss

       Rule 12(b)( 6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted." Such a motion tests the

legal sufficiency of the complaint and "does not resolve contests surrounding the facts, the merits

of the claim, or the applicability of defenses.... Our inquiry then is limited to whether the

allegations constitute ' a short and plain statement of the claim showing that the pleader is entitled

to relief."' Republican Party ofNC v. Martin , 980 F.2d 943, 952 (4th Cir. 1992)(quotation marks

and citation omitted). In a Rule 12(b)( 6) motion, the Court is obligated to "assume the truth of all
facts alleged in the complaint and the existence of any fact that can be proved, consistent with the

complaint's allegations." E. Shore Mkts. , Inc. v. JD. Assocs. Ltd. P 'ship, 213 F.3d 175, 180 (4th

Cir. 2000). However, while the Court must accept the facts in a light most favorable to the non-

moving party, it "need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments." Id.

        To survive a motion to dismiss, the complaint must state "enough facts to state a claim to

relief that is plausible on its face. " Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although

the requirement of plausibility does not impose a probability requirement at this stage, the

complaint must show more than a "sheer possibility that a defendant has acted unlawfully. "

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint has "facial plausibility" where the

pleading "allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id.

       B.       Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U. S.C. § 636(b)(l). This

Court must make a de novo determination of those portions of the R & R Petitioner specifically

object. Fed. R. Civ. P. 72(b )(2). Where Petitioner fails to file any specifi c objections, "a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F .3d 310, 31 S (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. SC Dept ofCorr., No. 9:14-CV-4365-RMG, 2015 WL
1124701 , at *1 (D.S.C. Mar. 12, 2015).         See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983)). Petitioner did not file objections in this case, and the R & R is reviewed for clear error.

III.    Discussion

        The Magistrate Judge issued a Roseboro Order, providing Petitioner with thirty-one (31)

days to respond to the motion to dismiss. Under Fed. R. Civ. P. 4l(b) a district courts may dismiss

an action if a plaintiff fails to comply with an order of the court. In determining whether to dismiss

a case under Rule 41(b), a Court must consider the following four factors:

        (1) the degree of personal responsibility on the part of the plaintiff; (2) the amount
        of prejudice to the defendant caused by the delay; (3) the presence or absence of a
        'drawn out history' of 'deliberately proceeding in a dilatory fashion;' and (4) the
        effectiveness of sanctions less drastic than dismissal.

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978) (citations omitted). As Petitioner is proceeding

prose, he is entirely responsible for his actions. See, e.g., Jason C. Leaphart, #345183, Plaintiff,

v. Mr. Williams, Mrs. Glidewell, Mr. Williams, Mrs. Maddox, Defendants, No. 4:18-CV-1757-

DCC-TER, 2018 WL 5830851, at *1 (D.S.C. Nov. 7, 2018).                 Plaintiff has also repeatedly

proceeded in a dilatory fashion in this case, now failing to also file objections after the Court

granted an extension, and there are no less drastic sanctions as Plaintiff failed to respond to a

dispositive motion after being specifically warned of the potential for dismissal. Therefore, this

action is dismissed pursuant to Rule 41 (b ).

       Furthermore, the Petition is subject to dismissal on the merits. Petitioner' s claims here are

almost identical to the Fourth Circuit's decision in United States v. Copeland, 707 F.3d 522 (4th

Cir. 2013), where the court ruled that a valid appeal waiver barred a subsequent petition based on

United States v. Simmons. See Copeland, 707 F.3d at 529 - 30 ("We are thus compelled to

conclude that Copeland's claims regarding the application of Simmons fall within the scope of his

valid appeal waiver."). See also Ellis v. United States, No. 5:09-CR-17-RLV-DCK-1, 2014 WL
813844, at *2 (W.D.N.C. Mar. 3, 2014) (applying waiver to bar §2241 petition). Petitioner here

entered into a valid plea agreement and appeal waiver, and Petitioner has introduced no evidence

to indicate that his plea was either unknowing or involuntary. Therefore, based on the Fourth

Circuit's decision in Copeland, Petitioner's appeal waiver bars his Petition under § 2241.

        Finally, Petitioner argues his waiver was unconscionable, or otherwise involuntary,

because the waiver included a provision "preventing" Petitioner from "later challenging his

lawyer['s] advice in a[] post-conviction proceeding." (Dkt. No. 28-1.) However, his appeal waiver

expressly permitted claims of ineffective assistance of counsel on appeal, but Petitioner has

identified no facts indicating that he was not properly and ably represented by counsel. Therefore,

the Court adopts the Magistrate Judge's R & Rand dismisses the Petition.

IV.     Conclusion

       For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 26) is ADOPTED

as the order of the Court, and the Court GRANTS Respondent's Motion to Dismiss (Dkt. No. 21)

and the Petition (Dkt. No. 1) is DISMISSED.

                                   Certificate of Appealability

The governing law provides that:

       (c)(2) A certificate of appealability may issue ... only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . .. shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable jurists

would find this Court's assessment of his constitutional claims debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of
appealability has not been met because reasonable jurists would not find it debatable that Petitioner

failed to comply with the Court's Roseboro Order or that Petitioner validly waived his right to

appeal. Therefore, a certificate of appealability is DENIED.

       AND IT IS SO ORDERED.


                                                      Richard Mark        e
                                                      United States District Court Judge

N"ovember"lc1 ,2018
Charleston, South Carolina
